Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

     Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chihao Wang of Hauptman Ham on March 17, 2021.

In the claims:
Claims 7 and 9 have been amended as follows—

            7.    (Currently Amended) The manufacturing method of claim 1, wherein the single crystalline metal foil has a first surface and a second surface, and a crystal plane on the first surface and a crystal plane on the second surface are the same.

           9.    (Currently Amended) The manufacturing method of claim 1, wherein the thermal treatment is performed at a temperature satisfying the following Equation [[2]] and a pressure of 0.0001 to 10 atm for 0.5 to 90 hours,[[.]]

m < T < Tm
wherein T is a thermal treatment temperature (°C), and Tm is a melting point temperature (°C) of a metal in the poly-crystalline metal foil.[[)]]

Nonelected claims 11-16 have been canceled.

				Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record, whether taken alone or in any combination, discloses or suggests thermally treating a poly-crystalline metal foil 5-200 µm in thickness to manufacture a single crystalline metal foil, in a chamber such that the foil is suspended from a holder via a fixation part of the foil so it is spaced apart from a bottom and inner surface of the chamber, and a non-fixation part of the foil is freely suspended.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        March 17, 2021